O PS 8
(3/15)


                              UNITED STATES DISTRICT COURT                                                              FILED IN THE
                                                                                                                    U.S. DISTRICT COURT
                                                                       for                                    EASTERN DISTRICT OF WASHINGTON



                                              Eastern District of Washington                                   Jan 31, 2019
                                                                                                                   SEAN F. MCAVOY, CLERK



U.S.A. vs.                    Cooper, Lisa Marie                                       Docket No.             0980 4:18CR06044-005


                                 Petition for Action on Conditions of Pretrial Release

         COMES NOW David L. McCary, PRETRIAL SERVICES OFFICER presenting an official report upon the
conduct of defendant Lisa Marie Cooper, who was placed under pretrial release supervision by the Honorable U.S.
Magistrate Judge Mary K. Dimke sitting in the court at Yakima, Washington, on the 23rd day of October, 2019 under
the following conditions:

Condition #9: Defendant shall refrain from the use or unlawful possession of a narcotic drug or other controlled substances
defined in 21U.S.C. § 802, unless prescribed by a licensed medical practitioner in conformance with Federal law. Defendant
may not use or possess marijuana, regardless of whether Defendant has been authorized medical marijuana under state law.


RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:
                                     (If short insert here; if lengthy write on separate sheet and attach.)


Violation #1: The defendant is considered to be in violation of her period of pretrial supervision by using a controlled
substance, methamphetamine, on or prior to December 11, 2018.

On October 25, 2018, the defendant signed her conditions of release indicating she understood she could not use illegal
controlled substances. She also signed her Treatment Services Contract Plan stating she understood she needed to call Merit
Resource Services daily and report for random drug testing when the color Brown was noted.

On December 11, 2018, the defendant reported for random drug testing as the color Brown had been indicated. The sample
provided returned presumptive positive for the presence of methamphetamine. The sample was forwarded to Alere and was
confirmed positive for the presence of methamphetamine on December 20, 2018.

The defendant admitted she had used methamphetamine and was reassessed. The assessment required the defendant to enter
inpatient drug treatment. The defendant complied and entered inpatient drug treatment with Spokane Addiction recovery
Centers (SPARC), on December 21, 2018. She completed treatment on January 9, 2019, and is now attending treatment with
Lourdes in Richland.

                     PRAYING THAT THE COURT WILL ORDER NO ACTION AT THIS TIME

                                                                                          I declare under the penalty of perjury
                                                                                          that the foregoing is true and correct.
                                                                                          Executed on:        January 31, 2019
                                                                              by          s/David L. McCary
                                                                                          David L. McCary
                                                                                          U.S. Pretrial Services Officer
  PS-8
  Re: Cooper,, Lisa Marie
  January 31, 2019
  Page 2

THE COURT ORDERS

[X]      No Action
[ ]      The Issuance of a Warrant
[ ]      The Issuance of a Summons
[ ]      The incorporation of the violation(s) contained in this
         petition with the other violations pending before the
         Court.
[ ]      Defendant to appear before the Judge assigned to the case.
[ ]      Defendant to appear before the Magistrate Judge.
[ ]      Other


                                                                      Signature of Judicial Officer
                                                                      1/31/2019


                                                                      Date
